Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-13 and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2, line 3, Claim 3, line 2, Claim 4, line 1, and Claim 16, line 4 recite the limitation “the retaining wall".  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner has interpreted this limitation as - - the retaining walls - - . 
Claim 11, line 1 recites the limitation “the higher retaining wall".  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner has interpreted this limitation as - - a higher retaining wall - - . 
Claim 11, line 2 recites the limitation “the lower retaining wall".  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner has interpreted this limitation as - - a lower retaining wall - - . 
Dependent claims 5-10, 12-13 and 17-18 are rejected by virtue of their dependency.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xiang (CN105739185A, 1st interpretation).
Regarding claim 1, Xiang teaches a substrate of a display panel (Fig. 6, Page 2-5 of English Translation of CN105739185A), comprising: 
a substratum (10 in Fig. 6); 
a shading layer (the black matrix 202 in Fig. 6) arranged on the substratum (10 in Fig. 6) and located in a non-display area (the area corresponding to 200/210/40 in Fig. 4-6) of the substratum (10 in Fig. 6); and 
a plurality of retaining walls (Picture 1, the wall of the portions of 204 without overlapping 206 and within A1, the wall of the overlapped portions of 204 and 206 without overlapping 208 and within A2, and the wall of the overlapped portions of 204, 206 and 208 within A3 in Picture 1, Fig. 6, Page 4) arranged on the shading layer (the black matrix 202 in Fig. 6) in a direction (the horizontal direction in Fig. 6) parallel to a sealant (the frame glue/adhesive corresponding to 40 in Fig. 6, Page 2, lines 4-9, Page 4) coating direction of the display panel (Fig. 6, Page 3-5), wherein the plurality of retaining walls (the wall of the portions of 204 on the left of A2, the wall of the overlapped portions of 204 and 206 within A2, and the wall of the overlapped portions of 204, 206 and 208 on the right of A2 in Picture 1, Fig. 6, Page 4) are connected in a laminated manner (Fig. 6, Picture 1), and any two adjacent retaining walls 

    PNG
    media_image1.png
    480
    396
    media_image1.png
    Greyscale

Picture 1, from Fig. 6 of Xiang (CN105739185A)

Regarding claim 15, Xiang teaches a display device (Fig. 6, Page 2-5 of English Translation of CN105739185A), comprising a sealant (the frame glue/adhesive corresponding to 40 in Fig. 6, Page 2, 
a substratum (10 in Fig. 6); 
a shading layer (the black matrix 202 in Fig. 6) arranged on the substratum (10 in Fig. 6) and located in a non-display area (the area corresponding to 200/210/40 Fig. 4-6) of the substratum (10 in Fig. 6); and 
a plurality of retaining walls (Picture 1, the wall of the portions of 204 without overlapping 206 and within A1, the wall of the overlapped portions of 204 and 206 without overlapping 208 and within A2, and the wall of the overlapped portions of 204, 206 and 208 within A3 in Picture 1, Fig. 6, Page 4) arranged on the shading layer (the black matrix 202 in Fig. 6) in a direction (the horizontal direction in Fig. 6) parallel to a sealant (the frame glue/adhesive corresponding to 40 in Fig. 6, Page 2, lines 4-9, Page 4) coating direction of the display panel (Fig. 6, Page 3-5), wherein the plurality of retaining walls (the wall of the portions of 204 on the left of A2, the wall of the overlapped portions of 204 and 206 within A2, and the wall of the overlapped portions of 204, 206 and 208 on the right of A2 in Picture 1, Fig. 6, Page 4) are connected in a laminated manner (Fig. 6, Picture 1), and any two adjacent retaining walls (Picture 1, Fig. 6) in a direction (the horizontal direction in Fig. 6) in which the retaining walls (Picture 1, the wall of the portions of 204 without overlapping 206 and within A1, the wall of the overlapped portions of 204 and 206 without overlapping 208 and within A2, and the wall of the overlapped portions of 204, 206 and 208 within A3 in Picture 1, Fig. 6, Page 4) are arranged have different heights (Fig. 6, Picture 1).
wherein the substrate (Fig. 6) comprises a color filter substrate (the substrate below 30 in Fig. 6) and an array substrate (the substrate above 30 in Fig. 6), and the color filter substrate and the array substrate (Fig. 6) are paired by the sealant (the frame glue/adhesive corresponding to 40 in Fig. 6, Page 2, lines 4-9, Page 4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Xiang (CN105739185A, 2nd interpretation) in view of Gao (CN101290417A).
Regarding claim 1, Xiang teaches a substrate of a display panel (Fig. 7, Page 2-5 of English Translation of CN105739185A), comprising: 
a substratum (10 in Fig. 7); 
a shading layer (the black matrix 202 in Fig. 7, which is corresponding to 202 in Fig. 5-6) arranged on the substratum (10 in Fig. 7) and located in a non-display area (the area corresponding to 210/2102/2104/40 in Fig. 7) of the substratum (10 in Fig. 7); and 
a plurality of retaining walls (the inner ring retaining wall 2102 and the outer ring spacer 2104 in Fig. 7, Page 4) arranged on the shading layer (the black matrix 202 in Fig. 7, which is corresponding to 202 in Fig. 5-6) in a direction (the horizontal direction in Fig. 7) parallel to a sealant (the frame glue/adhesive corresponding to 40 in Fig. 7, Page 2, lines 4-9, Page 4) coating direction of the display panel (Fig. 7, Page 3-5), wherein the plurality of retaining walls (the inner ring retaining wall 2102 and the outer ring spacer 2104 in Fig. 7, Page 4) are connected in a laminated manner (Fig. 7).
The embodiment of Fig. 7 of Xiang does not teach that any two adjacent retaining walls in a direction in which the retaining walls are arranged have different heights.
Gao teaches that (Fig. 2D-FIg. 6, Pages 2-4 of English Translation of CN101290417A) teaches that any two adjacent retaining walls (the walls corresponding to 13a/13b/13c/53a/53b/53c in Fig. 2D-6, 
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Gao for the system of the embodiment of Fig. 7 of Xiang such that in the system of the embodiment of Fig. 7 of Xiang, any two adjacent retaining walls in a direction in which the retaining walls are arranged have different heights. The motivation is to block the pollution source outside the display area, prevent the pollution source from dropping in the display area and prevent the liquid crystal display panel from generating the display defect, and greatly improve the display quality and practicality of the liquid crystal display panel (Gao, Abs, Page 4, Paragraph 3).
Regarding claim 15, Xiang teaches a display device (Fig. 7, Page 2-5 of English Translation of CN105739185A), comprising a sealant (the frame glue/adhesive corresponding to 40 in Fig. 7, Page 2, lines 4-9, Page 4) and a substrate (Fig. 7, Page 2-5) of a display panel; the substrate (Fig. 7, Page 2-5) comprising: 
a substratum (10 in Fig. 7); 
a shading layer (the black matrix 202 in Fig. 7, which is corresponding to 202 in Fig. 5-6) arranged on the substratum (10 in Fig. 7) and located in a non-display area (the area corresponding to 210/2102/2104/40 in Fig. 7) of the substratum (10 in Fig. 7); and 
a plurality of retaining walls (the inner ring retaining wall 2102 and the outer ring spacer 2104 in Fig. 7, Page 4) arranged on the shading layer (the black matrix 202 in Fig. 7, which is corresponding to 202 in Fig. 5-6) in a direction (the horizontal direction in Fig. 7) parallel to a sealant (the frame glue/adhesive corresponding to 40 in Fig. 7, Page 2, lines 4-9, Page 4) coating direction of the display 
wherein the substrate (Fig. 7) comprises a color filter substrate (the substrate below 30 in Fig. 7) and an array substrate (the substrate above 30 in Fig. 7), and the color filter substrate and the array substrate (Fig. 7) are paired by the sealant (the frame glue/adhesive corresponding to 40 in Fig. 7, Page 2, lines 4-9, Page 4).
The embodiment of Fig. 7 of Xiang does not teach that any two adjacent retaining walls in a direction in which the retaining walls are arranged have different heights.
Gao teaches that (Fig. 2D-FIg. 6, Pages 2-4 of English Translation of CN101290417A) teaches that any two adjacent retaining walls (the walls corresponding to 13a/13b/13c/53a/53b/53c in Fig. 2D-6, Pages 2-4) in a direction (the horizontal direction in Fig. 2D-6) in which the retaining walls (the walls corresponding to 13a/13b/13c/53a/53b/53c in Fig. 2D-6, Pages 2-4) are arranged have different heights (Fig. 2D and Fig. 6)
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Gao for the system of the embodiment of Fig. 7 of Xiang such that in the system of the embodiment of Fig. 7 of Xiang, any two adjacent retaining walls in a direction in which the retaining walls are arranged have different heights. The motivation is to block the pollution source outside the display area, prevent the pollution source from dropping in the display area and prevent the liquid crystal display panel from generating the display defect, and greatly improve the display quality and practicality of the liquid crystal display panel (Gao, Abs, Page 4, Paragraph 3).

Claims 2, 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Xiang (2nd interpretation) in view of Gao as applied to claim 1 above, and further in view of Gu (CN103149729A).
Regarding claim 2, Xiang also teaches that the substrate (Fig. 7, Page 2-5) comprises a black matrix (102 in Fig. 7) and a color resist layer (104/106/108 in Fig. 7), the black matrix  (102 in Fig. 7) is arranged within a display area (100 in Fig. 5 and 7) of the substratum (10 in Fig. 7), the retaining walls (the inner ring retaining wall 2102 and the outer ring spacer 2104 in Fig. 7, Page 4) comprises a lower layer structure (the structure corresponding to 204, 206, and/or 208 in Fig. 5 and 7), the lower layer structure (the structure corresponding to 204, 206, and/or 208 in Fig. 5 and 7) and the color resist layer (104/106/108 in Fig. 7) are made of the same material (Fig. 2, Fig. 7, Page 3, step 2), and the color resist layer (104/106/108 in Fig. 7) comprises color resists with different colors (Fig. 2, Fig. 7, Page 3, step 2). Xiang does not teach that the color resist layer is arranged on the black matrix.
Gu teaches that (Fig. 2, [0036-0059] of English Translation of CN103149729A) a color resist layer (3 in Fig. 2) is arranged on the black matrix (2 in Fig. 2)
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Gu for the system of Xiang in view of Gao such that in the system of Xiang in view of Gao, the color resist layer is arranged on the black matrix. The motivation is to reduce the possibility of leakage light occurs (Gu, [0023]).
Regarding claim 9, Xiang teaches that the retaining walls (the inner ring retaining wall 2102 and the outer ring spacer 2104 in Fig. 7, Page 4) are respectively made of color resist materials with three different colors (Fig. 7), and the retaining walls (the inner ring retaining wall 2102 and the outer ring spacer 2104 in Fig. 7, Page 4) are arranged in a circle around the display area along the sealant coating direction (Fig. 7, Page 4, the sealing adhesive area is set on the outside of the outer ring retaining wall 2104, and the liquid crystal layer is located within the inner ring of the retaining wall 2102)
Gao teaches that (Fig. 2D-FIg. 6, Pages 2-4 of English Translation of CN101290417A) three of the retaining walls (the walls corresponding to 13a/13b/13c/53a/53b/53c in Fig. 2D, 4 and 6, Pages 2-4) are in a group (Fig. 2D, 4 and 6).

Regarding claim 10, Xiang teaches that the retaining walls (the inner ring retaining wall 2102 and the outer ring spacer 2104 in Fig. 7, Page 4) are arranged around the display area along the sealant coating direction (Fig. 7, Page 4) to form a plurality of circles of enclosures (Fig. 7, Page 4, the sealing adhesive area is set on the outside of the outer ring retaining wall 2104, and the liquid crystal layer is located within the inner ring of the retaining wall 2102), each circle of the enclosure is separated by a gap (Fig. 7, Page 4), and the retaining walls (the inner ring retaining wall 2102 and the outer ring spacer 2104 in Fig. 7, Page 4) are respectively made of color resist materials with three different colors (Fig. 7, Fig. 2).
Gao teaches that (Fig. 2D-FIg. 6, Pages 2-4 of English Translation of CN101290417A) three of the retaining walls (the walls corresponding to 13a/13b/13c/53a/53b/53c in Fig. 2D, 4 and 6, Pages 2-4) which are adjacent within each circle of the enclosure are in a group (Fig. 2D, 4 and 6).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Gao for the system of Xiang in view of Gao and Gu such that in the system of Xiang in view of Gao and Gu, the retaining walls are arranged around the display area along the sealant coating direction to form a plurality of circles of enclosures, 
Regarding claim 11, Xiang in view of Gao and Gu teaches the substrate of the display panel as cited in the claim 10.
Gao teaches that (Fig. 2D-FIg. 6, Pages 2-4 of English Translation of CN101290417A) a higher retaining wall (the walls corresponding to 33c/53c in Fig. 4 and 6, Pages 2-4) and a lower retaining wall (the walls corresponding to 33b/53b or 33a/53a in Fig. 4 and 6, Pages 2-4) within different circles of the enclosures (Fig. 4 and 6) are arranged at corresponding positions (Fig. 4 and 6), and the higher retaining wall (the walls corresponding to 33c/53c in Fig. 4 and 6, Pages 2-4) corresponds to a notch (the notch formed between 33c/53c and 33b/53b, or the notch formed between 33b/53b and 33a/53a in Fig. 4 and 6) formed by the lower retaining wall  (the walls corresponding to 33b/53b or 33a/53a in Fig. 4 and 6, Pages 2-4).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Gao for the system of Xiang in view of Gao and Gu such that in the system of Xiang in view of Gao and Gu, the higher retaining wall and the lower retaining wall within different circles of the enclosures are arranged at corresponding positions, and the higher retaining wall corresponds to a notch formed by the lower retaining wall. The motivation is to block the pollution source outside the display area, prevent the pollution source from dropping in the display area and prevent the liquid crystal display panel from generating the display defect, and 
Regarding claim 12, Xiang in view of Gao and Gu teaches the substrate of the display panel as cited in the claim 9. Xiang teaches that the sealant coating direction (the horizontal direction in Fig. 7) is parallel to the direction in which the retaining walls (the inner ring retaining wall 2102 and the outer ring spacer 2104 in Fig. 7, Page 4) are arranged (Fig. 7).
Gao teaches that (Fig. 2D-FIg. 6, Pages 2-4 of English Translation of CN101290417A) the retaining walls  (the walls corresponding to 13a/13b/13c/53a/53b/53c in Fig. 2D-6, Pages 2-4) in each group have an increasing or decreasing height along the direction in which the retaining walls are arranged (Fig. 2D, Fig. 6).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Gao for the system of Xiang in view of Gao and Gu such that in the system of Xiang in view of Gao and Gu, the retaining walls in each group have an increasing or decreasing height along the sealant coating direction. The motivation is to block the pollution source outside the display area, prevent the pollution source from dropping in the display area and prevent the liquid crystal display panel from generating the display defect, and greatly improve the display quality and practicality of the liquid crystal display panel (Gao, Abs, Page 4, Paragraph 3).

Claims 3, 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Xiang (2nd interpretation) in view of Gao and Gu as applied to claim 2 above, and further in view of Lee (US 2011/0013125).
Regarding claim 3, Xiang teaches that the substrate (Fig. 7) comprises a support column (50 in Fig. 7) arranged on the black matrix (102 in Fig. 7). 
Gu teaches the following elements (Fig. 2, [0038-0045]):
(Claim 3) the substrate (Fig. 2) comprises a support column (41 in Fig. 2) arranged on a black matrix (2 in Fig. 2), retaining walls (the walls corresponding to 42 in Fig. 2) comprises an upper layer structure (the upper spacer corresponding to 421/422/423 in Fig. 2) stacked on a surface of a lower layer structure (Fig. 2).
Lee teaches the following elements (Fig. 4-5):
(Claim 3) an upper layer structure (122/123 in Fig. 5, [0059]) and a support column (113 in Fig. 5, [0059]) are made of the same material ([0059]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Gu and Lee for the system of Xiang in view of Gao and Gu such that in the system of Xiang in view of Gao and Gu, 
(Claim 3) the substrate comprises a support column arranged on the black matrix, the retaining walls comprises an upper layer structure stacked on a surface of the lower layer structure, and the upper layer structure and the support column are made of the same material.
The motivation is to increase the liquid crystal box thickness, solve the problem of periphery light leakage problem and improve the display quality of the liquid crystal display device (Gu, [0023]). It helps to form the upper layer structure with the spacer together with one mask and improve defect of display (Lee, [0059, 0078]).
Regarding claims 5 and 6, Xiang does not teach the following elements. 
Gu teaches the following elements (Fig. 2):
(Claim 5) the lower layer structure (the lower layer corresponding to the color films in Fig. 2, [0038]) has a larger height (Fig. 2, [0038-0045]) than the upper layer structure (the upper spacer corresponding to 421/422/423 in Fig. 2).
(Claim 6) the upper layer structure (the upper spacer corresponding to 421/422/423 in Fig. 2) has a smaller thickness  (Fig. 2, [0038-0045]) than the lower layer structure (the lower layer corresponding to the color films in Fig. 2, [0038]), and a thickness direction (Fig. 2) is perpendicular to the sealant coating direction (the horizontal direction in Fig. 2).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Gu and Lee for the system of Xiang in view of Gao, Gu and Lee such that in the system of Xiang in view of Gao, Gu and Lee, 
(Claim 5) the lower layer structure has a larger height than the upper layer structure.
(Claim 6) the upper layer structure has a smaller thickness than the lower layer structure, and a thickness direction is perpendicular to the sealant coating direction.
The motivation is to increase the liquid crystal box thickness, solve the problem of periphery light leakage problem and improve the display quality of the liquid crystal display device (Gu, [0023]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Xiang (2nd interpretation) in view of Gao and Gu as applied to claim 2 above, and further in view of Yang (CN109491150A).
Regarding claim 4, Xiang teaches that the retaining walls (the inner ring retaining wall 2102 and the outer ring spacer 2104 in Fig. 7, Page 4) comprises the lower layer structure (the structure corresponding to 204, 206, and 208 in Fig. 5 and 7). Xiang does not teaches that the retaining walls comprises an upper layer structure stacked on the surface of the lower layer structure, and the upper layer structure and the lower layer structure are made of the same material.
Yang teaches that (Fig. 1 and 3, Page 4 of English Translation of CN109491150A) retaining walls (T2 and T3 in Fig. 3, Page 4) comprises an upper layer structure (the upper 300 of T2/T3 in Fig. 3) the stacked on the surface of the lower layer structure (the lower 300 of T2/T3 in Fig. 3), and the upper layer structure and the lower layer structure are made of the same material (Fig. 3, Page 4).
.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Xiang (2nd interpretation) in view of Gao, Gu and Lee as applied to claim 3 above, and further in view of Yang (CN 109491150A)
Regarding claim 7, Gu teaches that (Fig. 2, [0038-0045]) the upper layer structure the upper spacer corresponding to 423 in Fig. 2) has a thickness close to the lower layer structure (the color film corresponding to 423 in Fig. 2), and the thickness direction is perpendicular to the sealant coating direction (Fig. 2).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Gu for the system of Xiang in view of Gao, Gu and Lee. The motivation is to increase the liquid crystal box thickness, solve the problem of periphery light leakage problem and improve the display quality of the liquid crystal display device (Gu, [0023]).
Yang teaches that an upper layer structure (the upper 300 of T2/T3 in Fig. 3) has an equal thickness (Fig. 3, Page 4) to an lower layer structure (the lower 300 of T2/T3 in Fig. 3).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Yang for the system of Xiang in view of Gao and Gu such that in the system of Xiang in view of Gao and Gu, the upper layer structure has an equal thickness to the lower layer structure, and the thickness direction is perpendicular to the sealant .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Xiang (2nd interpretation) in view of Gao, Gu and Lee as applied to claim 3 above, and further in view of Oh (US 2017/0090226).
Regarding claim 8, Xiang does not teach the following elements. 
Oh teaches the following elements (Fig. 3-4, [0067-0068]):
(Claim 8) an upper layer structure (the upper structure corresponding to 154/164 in Fig. 3-4) has an equal width (Fig. 3-4) to the lower layer structure (the lower structure corresponding to 151/152/155/153 or 161/162/165/163 in Fig. 3-4), and a width direction (the horizontal direction in Fig. 3-4)is the sealant (400 in Fig. 3-4) coating direction (Fig. 3-4).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Oh for the system of Xiang in view of Gao, Gu and Lee such that in the system of Xiang in view of Gao, Gu and Lee, 
(Claim 8) the upper layer structure has an equal width to the lower layer structure, and a width direction is the sealant coating direction.
The motivation is that overflowing of the alignment solution disposed in the active area and spreading of the overflowed alignment solution to the sealing member may be reduced or effectively, an overall width of a bezel of the LCD can be slimmed (Oh, [0073]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Li (CN104166270A) in view of Gu (CN103149729A)
Regarding claim 14, Li teaches a manufacturing method for a substrate (Fig. 1-2, [0024-0058] of English Translation of CN104166270A), comprising steps of: 

Li already teaches the plurality of retaining walls (41 and 42 in Fig. 1-2, [0057-0058]) comprises a color filter layer ([0057-0058]) and controls spreading of an alignment film for a LCD ([0058, 0002]). Li does not explicitly point out that arranging a plurality of retaining walls with different heights on the shading layer in a direction parallel to a sealant coating direction of a display panel, wherein each of the retaining walls are connected in a laminated manner.
Gu teaches that (Fig. 2, [0036-0059] of English Translation of CN103149729A) arranging a sealant (the sealant 5 in Fig. 2, [0045]) and a plurality of walls (the walls corresponding to 42 in Fig. 2) comprising a color filter layer (Fig. 2, [0038]) with different heights (Fig. 2) on a shading layer (2 and 21 in Fig. 2) in a direction (the horizontal direction in Fig. 2) parallel to a sealant coating direction of a display panel (Fig. 2), wherein each of the walls (the walls corresponding to 42 in Fig. 2) are connected in a laminated manner (Fig. 2, [0038]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Gu for the system of Li such that in the system of Li, arranging a sealant and the plurality of retaining walls with different heights on the shading layer in a direction parallel to a sealant coating direction of a display panel, wherein each of the retaining walls are connected in a laminated manner. The motivation is to reduce the possibility of leakage light occurs (Gu, [0023]).

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Xiang (2nd interpretation) in view of Gao as applied to claim 15 above, and further in view of Gu (CN103149729A) and Lee (US 2011/0013125).
Regarding claim 16, Xiang also teaches that the substrate (Fig. 7, Page 2-5) comprises a black matrix (102 in Fig. 7), a support column (50 in Fig. 7) and a color resist layer (104/106/108 in Fig. 7), the black matrix (102 in Fig. 7) is arranged within a display area of the substratum (Fig. 7), the support column (50 in Fig. 7) is arranged on the black matrix (102 in Fig. 7), the retaining walls (the inner ring retaining wall 2102 and the outer ring spacer 2104 in Fig. 7, Page 4) comprises and a lower layer structure (the structure corresponding to 204, 206, and/or 208 in Fig. 5 and 7), the lower layer structure (the structure corresponding to 204, 206, and/or 208 in Fig. 5 and 7) and the color resist layer (104/106/108 in Fig. 7) are made of the same material (Fig. 2, Fig. 7, Page 3, step 2), the color resist layer (104/106/108 in Fig. 7) comprises color resists with different colors (Fig. 2, Fig. 7, Page 3, step 2). Xiang does not teach that the color resist layer is arranged on the black matrix, each of the retaining walls comprises an upper layer structure, the upper layer structure is stacked on a surface of the lower layer structure, and the upper layer structure and the support column are made of the same material.
Gu teaches that (Fig. 2, [0036-0059] of English Translation of CN103149729A) a color resist layer (3 in Fig. 2) is arranged on the black matrix (2 in Fig. 2), the substrate (Fig. 2) comprises a support column (41 in Fig. 2) arranged on a black matrix (2 in Fig. 2), each of retaining walls (the walls corresponding to 42 in Fig. 2) comprises an upper layer structure (the upper spacer corresponding to 421/422/423 in Fig. 2) stacked on a surface of a lower layer structure (Fig. 2).
Lee teaches that an upper layer structure (122/123 in Fig. 5, [0059]) and a support column (113 in Fig. 5, [0059]) are made of the same material ([0059]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Gu and Lee for the system of Xiang in 
Regarding claim 17, Xiang does not teach the following elements. 
Gu teaches the following elements (Fig. 2):
(Claim 17) the upper layer structure (the upper spacer corresponding to 421/422/423 in Fig. 2) has a smaller thickness  (Fig. 2, [0038-0045]) than the lower layer structure (the lower layer corresponding to the color films in Fig. 2, [0038]), and a thickness direction (Fig. 2) is perpendicular to the sealant coating direction (the horizontal direction in Fig. 2).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Gu and Lee for the system of Xiang in view of Gao, Gu and Lee such that in the system of Xiang in view of Gao, Gu and Lee, 
(Claim 17) the upper layer structure has a smaller thickness than the lower layer structure, and a thickness direction is perpendicular to the sealant coating direction.
The motivation is to increase the liquid crystal box thickness, solve the problem of periphery light leakage problem and improve the display quality of the liquid crystal display device (Gu, [0023]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Xiang (2nd interpretation) in view of Gao, Gu and Lee as applied to claim 16 above, and further in view of Oh (US 2017/0090226).
Regarding claim 18, Xiang does not teach the following elements. 

(Claim 18) an upper layer structure (the upper structure corresponding to 154/164 in Fig. 3-4) has an equal width (Fig. 3-4) to the lower layer structure (the lower structure corresponding to 151/152/155/153 or 161/162/165/163 in Fig. 3-4), and a width direction (the horizontal direction in Fig. 3-4)is the sealant (400 in Fig. 3-4) coating direction (Fig. 3-4).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Oh for the system of Xiang in view of Gao, Gu and Lee such that in the system of Xiang in view of Gao, Gu and Lee, 
(Claim 18) the upper layer structure has an equal width to the lower layer structure, and a width direction is the sealant coating direction.
The motivation is that overflowing of the alignment solution disposed in the active area and spreading of the overflowed alignment solution to the sealing member may be reduced or effectively, an overall width of a bezel of the LCD can be slimmed (Oh, [0073]).

Allowable Subject Matter
Claim 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 13, none of the prior art discloses or suggests a substrate of a display panel recited in claim 12, and the feature “the lower layer structure of the retaining walls in each group is arranged sequentially with a red color resist, a green color resist and a blue color resist along the sealant coating direction, wherein the blue color resist has a larger height than the green color resist, and the .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN LIU whose telephone number is (571)270-0383.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shan Liu/
Primary Examiner, Art Unit 2871